DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.










Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rowe (U.S. Pat. No. 6,616,650).
Regarding claim 1, Rowe discloses a balloon catheter, comprising:
a catheter shaft 14a (see Figures 1-4) having an inflatable balloon 16 or 16a positioned thereon;
a sheath 18 (see Figure 1) positioned over the balloon and which is axially movable with respect thereto (see col. 4, lines 41-44), wherein the sheath defines at least one lumen therethrough in fluid communication with a surface of the balloon (Id.); and
at least one drug agent 20 (on balloon 16 or 16a; see Figures 1, 3-4 and col. 4, lines 45-46) disposable through the sheath 18 (via balloon 16 or 16a; see Figure 1), wherein the at least one drug agent is configured to be deposited upon the surface of the balloon (Id.).
	Regarding claim 8, Rowe discloses in Figure 4 and col. 5, lines 53-67,
a stent 22 positionable over the balloon 16a and expandable therewith.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 3, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox (U.S. Pat. No. 6,884,257) in view of Rowe (U.S. Pat. No. 6,616,650).
Regarding claims 1 and 3, Cox discloses a balloon catheter, comprising:
a catheter shaft 30 (see Figures 1, 4, 6, 9-14) having an inflatable balloon 28 positioned thereon;
a sheath 24 positioned over the balloon and which is axially movable with respect thereto (Id.), wherein the sheath defines at least one lumen therethrough in fluid communication with a surface of the balloon (Id.);
wherein a non-exposed and non-expandable portion (non-effective working length/covered portion 62; see col. 6, lines 10-11) of the balloon is constrained from expansion within the sheath.
However, Cox does not disclose at least one drug agent disposable through the sheath, wherein the at least one drug agent is configured to be deposited upon the surface of the balloon.
In the same field of art, namely balloon catheters, Rowe teaches at least one drug agent 20 (see Figures 1, 3-4; col. 4, lines 45-46) disposable through a sheath 18 (on balloon 16 or 16a; see Figure 1), wherein the at least one drug agent is configured to be deposited upon a surface balloon (Id.).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide at least one drug agent as claimed, as taught by Rowe, to Cox to apply therapeutic agents in a localized and controlled manner (see Rowe; col. 6, lines 27-33). 
Regarding claim 8, Cox discloses a stent 26 (see Figures 1, 4, 6, 9-14, col. 5, line 62) positionable over the balloon 28 and expandable therewith.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (U.S. Pat. No. 6,616,650) in view of Fitz (U.S. Pat. No. 6,129,700).
Regarding claim 4, Rowe discloses the claimed device, as discussed above, except for the sheath further defines a plurality of openings along an inner surface of the sheath. 
	In the same field of art, namely balloon catheters, Fitz teaches in Figures 5-8 a sheath 22 defining a plurality of openings 54 along an inner surface of the sheath, wherein the openings allow for injecting radiopaque dye towards a site to be accurately visualized as a stent is being positioned (see col. 4, lines 56-67).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Rowe with a plurality of openings as claimed, as taught by Fitz, in order to facilitate visualization and accurate positioning of a stent (Id.). 




Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox (U.S. Pat. No. 6,884,257) in view of Rowe (U.S. Pat. No. 6,616,650), as applied to claim 1 above, and further in view of Fitz (U.S. Pat. No. 6,129,700).
Regarding claim 4, Cox and Rowe teach the claimed device, as discussed above, except for the sheath further defines a plurality of openings along an inner surface of the sheath. 
	In the same field of art, namely balloon catheters, Fitz teaches in Figures 5-8 a sheath 22 defining a plurality of openings 54 along an inner surface of the sheath, wherein the openings allow for injecting radiopaque dye towards a site to be accurately visualized as a stent is being positioned (see col. 4, lines 56-67).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Cox and Rowe with a plurality of openings as claimed, as taught by Fitz, in order to facilitate visualization and accurate positioning of a stent (Id.). 

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (U.S. Pat. No. 6,616,650) in view of Lennox (U.S. Pub. No. 2005/0182361), as cited in IDS filed 12/22/20.
Regarding claims 5-6, Rowe discloses the claimed device, as discussed above, except for the inflatable balloon defines a plurality of openings over its surface, wherein the plurality of openings along the surface of the balloon are sized to open from a closed configuration when the balloon is deflated to an open configuration when the balloon is inflated.
In the same field of art, namely balloon catheters, Lennox teaches in Figures 3-4 and paragraphs [0020]-[0021] an inflatable balloon 120 defining a plurality of openings 220 over its surface, wherein the plurality of openings along the surface of the balloon are sized to open from a closed configuration (in Figure 3) when the balloon is deflated to an open configuration (in Figure 4) when the balloon is inflated
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Rowe with a plurality of openings as claimed, as taught by Lennox, in order to keep the openings closed to prevent premature release of a therapeutic agent, and for controlled, localized delivery (see Lennox; abstract and paragraphs [0006]-[0007]). 

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox (U.S. Pat. No. 6,884,257) in view of Rowe (U.S. Pat. No. 6,616,650), as applied to claim 1 above, and further in view of Lennox (U.S. Pub. No. 2005/0182361).
Regarding claims 5-6, Cox and Rowe teach the claimed device, as discussed above, except for the inflatable balloon defines a plurality of openings over its surface, wherein the plurality of openings along the surface of the balloon are sized to open from a closed configuration when the balloon is deflated to an open configuration when the balloon is inflated.
In the same field of art, namely balloon catheters, Lennox teaches in Figures 3-4 and paragraphs [0020]-[0021] an inflatable balloon 120 defining a plurality of openings 220 over its surface, wherein the plurality of openings along the surface of the balloon are sized to open from a closed configuration (in Figure 3) when the balloon is deflated to an open configuration (in Figure 4) when the balloon is inflated
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Cox and Rowe with a plurality of openings as claimed, as taught by Lennox, in order to keep the openings closed to prevent premature release of a therapeutic agent, and for controlled, localized delivery (see Lennox; abstract and paragraphs [0006]-[0007]). 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (U.S. Pat. No. 6,616,650) in view of Lennox (U.S. Pub. No. 2005/0182361), as applied to claim 6 above, and further in view of Wang (U.S. Pat. No. 5,254,089).
Regarding claim 7, Rowe and Lennox teach the claimed device, as discussed above, except for the plurality of openings are in fluid communication with a reservoir.
	In the same field of art, namely balloon catheters, Wang teaches in Figure 1 and col. 4, lines 10-18, a plurality of openings 17 in fluid communication with a reservoir via medication dispensing conduits 40, a medication lumen 28, and a medication injection port 29 (the source of the medication that connects to the port 29 can be considered the “reservoir”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to provide a reservoir as claimed, as taught by Wang, to Rowe and Lennox in order to control the rate of release of a therapeutic agent and provide different medications (see Wang; col. 2, lines 25-52). 
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox (U.S. Pat. No. 6,884,257) in view of Rowe (U.S. Pat. No. 6,616,650) and Lennox (U.S. Pub. No. 2005/0182361), as applied to claim 6 above, and further in view of Wang (U.S. Pat. No. 5,254,089).
Regarding claim 7, Cox, Rowe and Lennox teach the claimed device, as discussed above, except for the plurality of openings are in fluid communication with a reservoir.
In the same field of art, namely balloon catheters, Wang teaches in Figure 1 and col. 4, lines 10-18, a plurality of openings 17 in fluid communication with a reservoir via medication dispensing conduits 40, a medication lumen 28, and a medication injection port 29 (the source of the medication that connects to the port 29 can be considered the “reservoir”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to provide a reservoir as claimed, as taught by Wang, to Cox, Rowe and Lennox in order to control the rate of release of a therapeutic agent and provide different medications (see Wang; col. 2, lines 25-52). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9-11, 14 of U.S. Patent No. 9,370,642. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are clearly encompassed within the patent claims:  Claims 1-3, 9-10 within claim 1 of the patent, Claims 4 and 11 within claim 4 of the patent, Claims 5-7 and 12-14 within claims 9-11 of the patent, Claim 8 within claim 14 of the patent.

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 21, 27-28, 32, 34, 36-38 of U.S. Patent No. 10,112,034.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are clearly encompassed within the patent claims:  Claims 15-16 within claims 1, 21, 34 of the patent, Claim 17 within claims 3, 27, 36 of the patent, Claim 18 within claims 5, 32, 37 of the patent, Claim 19 with claims 6, 21, 38 of the patent, Claim 20 within claim 7 and 28 of the patent.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 15, 17-20 of U.S. Patent No. 10,894,147. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are clearly encompassed within the patent claims:  Claim 1 within claim 1 of the patent, Claim 2 within claim 8 of the patent, Claim 3 within claim 2 of the patent, Claim 4 within claim 3 of the patent, Claim 5 within claim 4 of the patent, Claim 6 within claim 5 of the patent, Claim 7 within claim 6 of the patent, Claim 8 within claim 7 of the patent, Claim 9 within claim 8 of the patent, Claim 10 within claim 2 of the patent, Claim 11 within claim 3 of the patent, Claim 12 within claim 4 of the patent, Claim 13 within claim 5 of the patent, Claim 14 within claim 6 of the patent, Claims 15-16 within claim 15 of the patent,  Claim 17 within claim 17 of the patent, Claim 18 within claim 18 of the patent, Claim 19 within claim 19 of the patent, Claim 20 within claim 20 of the patent.

Allowable Subject Matter
Claims 2, 9-20 would be allowable if a Terminal Disclaimer were filed to overcome the double patenting rejections set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious a balloon catheter including, inter alia, at least one drug agent disposable through a sheath, wherein the at least one drug agent is configured to be deposited upon the surface of the balloon, and a seal incorporated on the sheath that inhibits or prevents the release of excess drug agent over the surface of the balloon, as in claims 2 and 9.  None of the prior art of record, alone or in combination, teaches or renders obvious a method of treating a region of a tissue wall including, inter alia, the steps of depositing at least one drug agent upon a surface of the balloon via a sheath, as in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771